Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 06/17/2020. Claims 1-20 are presented for examination.

Information Disclosure Statement
No information disclosure statement (IDS) is submitted.

Drawings
The drawings filed on 06/17/2021 are accepted by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1-20 the prior art of record Hwang (US Publication No. 2013/0094502) in view of Bauchot et al (US Publication No. 2007/0019546), further in view of Verzun et al (US Publication No. 2019/0386969) alone or in combination fails to anticipate or render obvious the claim invention, 	

Hwang et al. (prior art on the record) teaches a system for transmitting/receiving a Forward Error Correction (FEC) packet in a mobile communication system. Further, the FEC packet block oriented information may include the number of source payloads K included in a source block, the number of parity payloads P included in a parity block or the number of payloads N=K+P included in an FEC delivery block, FEC delivery block boundary information, FEC structure information indicating whether an FEC scheme is applied and indicating a structure, FEC type information indicating a used FEC code, maximum payload length information indicating a maximum length of one among payloads included in an FEC delivery block, shortening information, puncturing information, source block size information indicating the number of total bytes of data included in the source block, the first information indicating whether lengths of source payloads included in the source block are variable or fixed, information indicating whether the FEC packet transmission apparatus generates an information block by performing a padding operation on each source payload, or a two-dimensional array including padding values in a remaining part if the first information indicates the lengths of source payloads included in the source block are variable, and the like.

Bauchot et al. (prior art on the record) teaches a system for ensuring a safe and efficient transmission of a datagram between two isolated points, the datagram being transmitted by a chain of couriers. Further, a datagram instance 200 (DI for short) is characterized by the following attributes: "source address" 201 (or S@ for short) 

Verzun et al. (prior art on the record) teaches a system that includes dynamic security in decentralized SDNP communication is further elaborated in FIG. 25, where the security method 352d used in transporting a data packet from node |T.sub.1| to node |T.sub.2| comprises a data packet comprising a MAC Layer-2 addresses 390a consistent with the host device hardware; source and destination routing addresses 391a and 391b comprising the dynamic IP addresses corresponding to the SDNP addresses of HyperNode |T.sub.1| and |T.sub.2| supplied by name server diffuse cloud |NS|; transport Layer-4 criteria 393a (shown by example as TCP), and session Layer-5 data 394a used to validate a session confirming both parties identity through a CA digital certificate with AAA validation comprising a sequence of authentication, authorization, and administration. Further, the system includes Payload 427 of SDNP datagram 420 may contain a variety of content types, including files 430 containing real time data (live video, audio), media content such as photos and videos, application code (software distribution), and user and application specific Layer-7 security credentials including cryptographic keys, CA certificates, etc. In |A| routing tasks, payload 427 may include SDNP command and control instructions such as C&C 
None of the prior art of record teaches the non-obvious feature of the present invention, “identifying a first data type associated with the first stream of data elements; harvesting each data element from the first stream of data elements based on the first data type, wherein each data element in the first stream of data elements corresponds to a first measurement; aggregating a plurality of first measurements into an array of first measurements; generating a payload that includes a length identifier, a data type identifier that identifies the first data type, and the array of first measurements; identifying a destination for the payload; determining a token based on the identified destination; adding the identified token to the payload to form a datagram; and sending the datagram to the destination”, in combined with other limitations as detailed in independent claims. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432